Citation Nr: 1000375	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-16 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1954 to December 
1955; he subsequently served in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision in 
which the RO denied service connection for bilateral hearing 
loss.  The Veteran filed a notice of disagreement (NOD) in 
February 2005, and the RO issued a statement of the case 
(SOC) in May 2005.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
May 2005.

In June 2007, the Board remanded the Veteran's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further action, to include additional development of 
the evidence.  After completing the requested development, 
the AMC continued the denial of the claim (as reflected in a 
November 2009 supplemental SOC (SSOC)) and returned the 
appeal to the Board for further consideration.

In December 2009, the undersigned Veterans Law Judge granted 
the motion of the Veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO, via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the 
claim on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on this 
matter.

In the June 2007 remand, the Board directed that the Veteran 
be scheduled for an audiological examination, by an 
otolaryngologist (ear, nose, and throat physician), at an 
appropriate VA medical facility.  The otolaryngologist was 
requested to provide an opinion as whether it was at least as 
likely as not (i.e., there is a 50 percent or more 
probability) that the Veteran's current bilateral hearing 
loss is the result of likely in-service noise exposure.  The 
requested examination was performed in October 2009.  
Unfortunately, the examiner gave a vague and conflicting 
opinion regarding the etiology of the Veteran's hearing loss.  
The examiner used the terms "it is as likely as not" in 
combination with the terms "may be due" and "would be 
conjecture."  Opinions expressed in terms of "may" also 
imply "may not" and hence, are not helpful in resolving the 
medical nexus question.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The provided opinion also raises, but does 
not sufficiently resolve, the questions of whether the 
Veteran's hearing loss was noise-induced or is due to co 
morbid medical conditions.  

Accordingly, the Veteran's entire claims file should be 
forwarded to the examiner who examined the Veteran and 
prepared the October 2009 examination report for an addendum 
opinion addressing the noted questions.  The RO should only 
arrange for the Veteran to underrgo further examination if 
the prior examiner is not available, or cannot provide the 
requested opinion without first examining the Veteran.

If a further examination is scheduled, the Veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, may result in denial of the claim for 
service connection for hearing loss (as the original claim 
will be considered on the basis of the evidence of record).  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to any scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

The Board also notes that the record reflects that there are 
outstanding VA medical records that may be pertinent to the 
claims on appeal.  While the claims file currently includes 
outpatient treatment records from Durham VA Medical Center 
(VAMC) dated from December 1997 to April 2005, recent 
submissions from the Veteran indicate that more recent 
records of VA treatment for hearing loss are available.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any 
records of treatment for hearing loss, from Durham VAMC, 
since April 2005, following the current procedures prescribed 
in 38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities.

Further, to ensure that all due process requirements are met, 
while the matter is on remand, the RO should also give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal.  The notice letter 
to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, his matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Durham 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of hearing 
loss, since April 2005..  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
from each contacted have been associated 
with the claims file, the Veteran's entire 
claims file should be forwarded to the 
examiner who examined the Veteran in 
October 2009 for an addendum opinion that 
more definitively addresses whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability that 
the Veteran's hearing (1) is noise-induced 
(as opposed to being associated with 
comorbid medical conditions; and if so, 
(2) is the result of noise expoxure during 
military service (as opposed to noise 
associated with post-service employment 
amd activities).

If the prior examiner is not available, or 
is unable to provide the requested opinion 
without examining the Veteran, the RO 
should arrange for the Veteran to undergo 
VA ENT examination, by an appropriate 
physician, to obtain the above-requested 
medical opinion. 

Any opinion offered should reflect 
consideration of the Veteran's documented 
medical history and assertions.  

The physician should set forth all 
findings (if any), along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  The RO is 
reminded that this appeal has been advanced on the Board's 
docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

